Citation Nr: 0732331	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-00 088	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for herpes simplex 
virus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
Law



WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from December 1971 to January 
1974.  He served in the Republic of Vietnam from July 8, 
1972, to August 25, 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for hepatitis C, 
herpes simplex virus, and for posttraumatic stress disorder 
(PTSD).  The Board remanded the case in February 2004 and 
again in November 2005 for further development.

In September 2003, the veteran testified at a hearing before 
a Veterans Law Judge who is no longer with the Board.  In 
March 2004, the Board offered him the opportunity to appear 
for another hearing; however, the veteran has not indicated 
the desire for another hearing.  

In April 2006, the veteran's claims folder was transferred to 
the VA RO in Pittsburgh, Pennsylvania.  The appeal has been 
returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has hepatitis C that is related to service.

2.  There is no competent medical evidence showing the 
veteran has herpes simplex virus that is related to service.

3.  The veteran is not a combat veteran. 

4.  There is competent medical evidence of a diagnosis of 
PTSD related to a corroborated noncombat stressor.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Herpes simplex virus was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Resolving all reasonable doubt in favor of the veteran, 
PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2007).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in August 2004 and in July 2007, which informed the 
veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, and 
what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
after the initial adverse decision.  Thus a timing defect has 
occurred.  

In order to cure a timing defect, a compliant notice must be 
issued followed by the readjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  
In this case, VA did strictly comply with the Federal 
Circuit's holding in Mayfield II.  The Board remanded the 
case twice for notice and development.  VA provided the 
additional notices recommended by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, in March 2006.  Thus, no unfair 
prejudice will result from the Board's handling of the matter 
at this time.  

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Hepatitis C and Herpes 

The veteran's service medical records (SMRs) do not reflect 
hepatitis or herpes.  A VA outpatient treatment report dated 
in February 1999 notes a probable herpes flare-up.  

In September 2003, the veteran testified that he was treated 
for sexually transmitted disease during active service.  He 
recalled that doctors had related hepatitis C and herpes to 
high risk activity during active service.  He had injections 
for hepatitis C as recently as four months earlier. 

A December 2006 VA compensation examination report reflects 
that hepatitis C was first diagnosed in the early 1980s at a 
VA hospital and that blood tests performed in 1998 were 
positive for hepatitis C antibody (indicating current 
hepatitis C).  An October 2006 blood analysis confirmed 
herpes simplex virus (indicating a prior herpes infection), 
but did not show a reaction to hepatitis C (indicating 
inactive hepatitis C).  Currently, no herpes lesion was seen, 
although the veteran reported flare-ups of herpes lesions 
about two times per year.  The physician offered Hepatitis C 
as a diagnosis.  The physician determined that it is at least 
as likely as not that hepatitis C began during active 
military service due to high-risk sexual activity.  However, 
as noted above, hepatitis C was not currently causing any 
disabling symptom.  Specifically, the examiner concluded that 
"Hepatitis C RNA by PCR is negative now indicating the 
patient has cleared the virus from his system at this time."

Concerning herpes, the physician noted that although no 
lesion was currently seen, the positive antibody titer 
indicated a herpes infection.  The physician determined that 
the etiology of herpes was similar to hepatitis C, that is, 
due to high-risk sexual activity during active service.  
Regardless of the etiology, no herpes lesion was currently 
manifested.  

A service connection claim generally must be accompanied by 
evidence that establishes that the claimant currently has the 
claimed disability."  Brock v Brown, 10 Vet App 155, 160 
(1997) (citing Brammer v Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has specifically disallowed service 
connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The three elements of service connection for hepatitis C and 
for herpes are not met as there is no current disability.  As 
noted above, there is no current disability stemming from 
hepatitis C or herpes on the most recent examination.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claims.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  Service connection for 
hepatitis C and for herpes simplex is therefore denied.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 
10 Vet. App. 128 (1997).

Where claims are made by a veteran who has engaged in combat 
with the enemy in active service during a period of war, the 
VA shall accept as sufficient proof of service connection, 
satisfactory lay or other evidence of service incurrence, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence in service. Service 
connection for such injury or disease may be rebutted, 
however, by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d).

The record in this case shows a diagnosis of PTSD.  Medical 
experts have considered the stressors alleged by the veteran, 
and have diagnosed PTSD based on those stressors.  38 C.F.R. 
§§ 3.304(f), 4.125; West (Carlton) v. Brown, 7 Vet. App. 70, 
79 (1994).  The next issue to be resolved is whether there is 
credible supporting evidence of the stressors alleged by the 
veteran or whether the evidence demonstrates that he 
participated in combat, in which case credible supporting 
evidence is unnecessary.  38 C.F.R. § 3.304(f).  The question 
of whether an alleged stressor is supported by credible 
evidence is one of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The veteran reported arriving by plane in Vietnam during the 
night of July 14, 1972, at DaNang Air Base and then surviving 
a mortar attack before being transported by helicopter the 
next day to the USS Okinawa (LPH-3).  During the following 
weeks, his PTSD stressors continued to mount, as the ship 
took on wounded in action evacuated from the field by 
helicopter.  

In Cohen, the Court stressed that "mortar fire" "might be 
construed as combat related".  As explained below, there is 
insufficient evidence of the claimed mortar attack at DaNang 
to establish that the veteran is a combat veteran; however, 
there is independent evidence that he witnessed war 
casualties while aboard the USS Okinawa. 

Research performed at the Board reflects that the USS Okinawa 
was an amphibious assault ship with a normal crew of 80 
officers, 638 enlisted personnel, and 1,750 attached Marines.  
Its large landing deck served as a helipad.  During the 
relevant part of 1972, it acted as a medical evacuation ship 
loitering off the coast of Danang in sight of the shoreline.  
Its helicopters flew search and rescue missions into Vietnam.  
In late 1972, it rescued a badly injured, shot-down 
aircrewman in the Gulf of Tonkin; however, this was after the 
veteran's departure from the USS Okinawa.  There is mention 
on the internet by someone aboard the Okinawa about helping 
to empty the helos of their wounded during the relevant time 
period.  

The veteran's personnel records reflect that he was 
transported to DaNang on July 14, 1972, and then to the USS 
Okinawa on July 15, 1972.  His personnel records reflect that 
he was a Marine Corps infantryman assigned to Co C, BLT 1/4, 
3rd Marine Div, Fleet Marine Force while in Vietnam. 

Unit records somewhat corroborate the veteran's claimed 
stressor aboard ship.  Company C records reflect that on 15 
July, 52 replacement Marines arrived aboard the USS Okinawa.  
On July 15, according to a unit history, the newly arrived 
Marines were given instruction and lectures concerning 
"Helicopter Tactical Operations and Safety Procedures."  A 
combat award history bearing the veteran's name reflects that 
he participated in ready operations with a CTG (carrier task 
group) from July 8 to August 25, 1972, and that the Vietnam 
Service Medal (VSM) was awarded for that duty.  He 
disembarked the ship for the island of Okinawa on August 27, 
1972. 

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board's denial of service connection for 
PTSD.  The Board had found that the claimed PTSD stressor 
remained unconfirmed.  Although the veteran had submitted 
evidence that his unit was subjected to rocket attacks, he 
was unable to prove he was there at the time.  The Court 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  

The present case is similar to Pentecost.  The veteran 
submitted independent evidence that others aboard ship also 
helped wounded from helicopters, just as he reported doing.  
He need not prove his own personal involvement in order to 
verify the stressor.  The Board finds, therefore, that a 
diagnosis of PTSD based on a verified non-combat stressor has 
been offered.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  With application of the benefit-of- the-doubt rule, 
the Board concludes that PTSD was incurred in service and 
warrants grant of service connection. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for Hepatitis C is denied.

Service connection for herpes simplex virus is denied.

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


